JS 44 !Rev. 06/17)                                        CIVILDocument
                                        Case 5:19-cv-02610-CFK  COVER 1SHEET
                                                                         Filed 06/14/19 Page 1 of 16
The JS 44 civil cover sheet and the infonnation coo rained herein neither r<>place nor suppl.ement the filing and service of pleadings or other papers as .required by law. except as
provided by local rules of court. This form. appron:d by !he Judicial ConJcrcncc of the Unilcd States in 'September J974. is required for !he use of tlu: Clerk of Court for the
purpose of initiating the civil docket sheet. (SF.F. f,\'.<;f71l.'(']"{(J,\'S 0:\1 :\'F.,\T P1l<iE OF TllJS FORM!

I. (a) PLAINTIFFS                                                                                                          DEFENDANTS
                                           PAUL CLARK                                                                                                                     ALBRIGHT COLLEGE


          (b)    County of Residence of First Listed Plaintiff                BERKS                                        County of Residence of First Listed Detendnnt                             BERKS
                                      1Eff'EPJ Ii\' US l'L4/,\'JJFFC.J.SES1                                                                                        tlN F.S f'L.4/Nlll·F C>ISES ONLl'i
                                                                                                                           NOTE:         TN LAND CONDEMN1\ TION CASES. USE ll·IE LOCA TIO!\ OF
                                                                                                                                         THE TRACT OF LA.ND INVOLVED.

                                                                                                                             Attorneys r(f K.11m1•111
          <c>    Altonsr   ..\~l'.'.it~"J: -~~Ass'1U~r3'N':Es'O·u 1RE                                                          JOHN W. ROLAND of ROLAND STOCK LAW OFFICES
                       120 EAST MAIN STREET                                                                                    627 N. 4TH STREET; P.O.BOX 902
                       SCHUYLKILL HAVEN, PA 17972                               (570) 385-5500                                 READlNG PA 19601               (610) 372-5588

II. BASIS OF JURISDICTION 11•1a"ea11 ..X" 111011eBox011~r1                                                   lll. CITIZENSHIP OF PRINCIPAL PARTIES 1/'lm·e "" ··.r i11 one Box.fu1· t•tai111;fr
                                                                                                                      fr(Jr lJivcrsity   Case.> 0111)·1                                                  and Um! Box.for lJ~/emlwU!
:J l          U.S. Go' cmmcnt               ~ 3       Fctlcntl Question                                                                                PT!'          IJtF                                                 !'Tl'       DH
                 Plaintiff                               !{.: S Gu1·crm11rnt !\'v/ a Pur~1·1                     Citizen of This Slate                 tX l           0     l   lncorporntcJ ur Principal !'lace            :J 4      IX 4
                                                                                                                                                                                  of Business In This State

,         J   lJ.S. Gm·ernment              ,    -l   Diversity                                                  ( ·iri7.en of Another State           n       2      n     2   l ncorpornted and Principal Pbce            ,     5   n   5
                  Dcfondant                              1h1dico1e Citi::rmship ofParries i11Item11/J                                                                               "f Business In Another Stme

                                                                                                                 Citizen or Subject of"                0 3            0     3   Foreign Nation                              :J 6      06
                                                                                                                   forciun Counuv
          .
IV NATURE OF SUIT IPla,·eaf1 ·'\'
                              ~ .. in OBOI
                                      . Ill/ O.Y ny;                                                                                                                        · 1ere or: . ature o f'i rnt C- n<.le Des.ennt1on'.--.
                                                                                                                                                                       CT1c kl
                                                                                                                                                                                  f "'
r                CONTRACT                                                    TOR't'S                                 FORFEITffl{Efl'ENAl,TV                             BANKRIJl'TCV                     OTHER STATUTES                       I
    ::J   110 rn>UrJllCC                        PERSONAL L"\'JllRY                PERSONAL 11'1'.JC:RY           0 625 Drug RdatccJ. SciLurc                   0 422 Appcal 28 USC 158                   .:J 375 False Ch1ims Act
    :J    120 Marine                       :J .H 0 Airplane                     0 365 r...rsomil. Io_iury -             ofl'n1pcrty 2 [ USC 88 l               0 42.l Wtthdrnwal                     :J 376Qui Tum(3! USC
    :J    130 Miller Act                   -:i 315 Ai111lanc Product                    Product Liability        fJ 690 Other                                         2x use 157                             3729(all
    .:J   140 Negotiable Instrument                 Liability                   0 36 7 Health Care!                                                                                                  :J 400 Stale Rcappo11ioiuncnl
    .:J   150 RccO\WY of Overpayment       ':J 320 Assault. Libel &                     PhaimaccuticlJ!                                                           PROl'ERTY JUGHTS                   0 410 Antitrust
              & Enfora:menl of Judgment              Shmder                             Personal Injury                                                        0 820 Copyrighl>                      ::J 430 Bank> and Banking
    ."J   151 Medicare Act                  'J 330 Federal Employer:;'                  Product Liability                                                      CJ 8JO Patent                             :J 4 50 Commerce
     "J   152 Recovery of Defaulted                  Liability                  L"J 368 Asbesros P·ersonal                                                     CJ 83 5 Patelll - Abbrevimed              ::J 460 Depor1'1tion
              Student Loans                , 340 Marine                                  tn.iury Product                                                               l\'ew Drug Applicarion            1 410 Rackereer Influenced and
              (Excludes Veterans)          '."1 345 Marine Product                       Liability                                                             0 840 Trademark                                      Corrupt Organizations
    ::J   153 Recovery ofOwrpaymcnt                 Liability                      .l'El{SOl\AL J'l{OPmny                  LAROll                                   soc•AJ, st:cunrry                    :J 480 Consumer Credit
              ofVctcmu's Bcnclits          :J 350 Motor Vdticlc                 0 370 Other J'rnud          0 710 Fair L1bor Stand;irds                        0 86 l HIA ( 139511)                      CJ 490 C"blc/S"t TV
    :J    160 Stockholder>' Suits          :J 355 Motor Vehicle                 0 37 l T rntl1 in Lcndit1gc        i\.1,:t                                     0 862 Black Lung. (9231                   :J 850 s~curilies1f'o11unodities1
    '.1   190 Other Contract                        Product Liability           l"J .~SO 01l1er Persoual    CJ 720 L1bor.!Man:igement                          Cl 863 DIWCrDIWW t405(g))                             Exdumge

    ,
    .:J   195 Contract Product Liability
          196 Franchise
                                           :J 360 Other Personal
                                                    Injury                      n
                                                                                        Property Damage
                                                                                     JR5 PmpeJ1y Damage          n
                                                                                                                         Relations
                                                                                                                    740 Railw:iy Labor Act
                                                                                                                                                               1"J 864 SSID Title :X\IT
                                                                                                                                                               CJ 865 RSI (40:\"tg)J
                                                                                                                                                                                                         :J 890 01ber Statutory Actions
                                                                                                                                                                                                          , 891 Agriculmml Acts
                                           , 362 Personal l11ju1y-                      Product Liability        LI 751 huniJy and Medical                                                               1 893 Em~ronmental Matters
                                                    Medical Malpmcticc                                                   Leave Act                                                                       '."J 895 freedom oflnfommtion
I               REAL PROPERTY                    CIVIL RIGlTfS                   PRISONER PETH'IONS              (1 790 Other Labor Litigation                      rnnERAl, TAX suns                               Acr
    :J 210 Lmd Condemnation                :J 440 Other Civil !lights                Hahclls Corpus:             0 791 Empk>ycc Retirement                     0 K70 Ta:<cs (l:.S. Pbintiff               .:J !::96 Arbitration
    '1 220 Foreclosure                     -:J 441 Voting                       n
                                                                              46.l Alien Detainee                        lncomc Sccu1ity Ac1                            or Defendant)                     -i 899 Administmtivc Procedure
    1 230 Rent Lease & Ejectment           ')( 442 Employmem                    n
                                                                              S IO !Yfotion.io Vac.ite                                                         n    871 IRS- Third Pany                             Acl!Review or Appeal of
    o 140 Torts to I.and                   , 443 Housing.'                         Sentence                                                                               2ri t;sc 7609                             Agency Decision
    , 245 Tori Product Liability                   Accommodations         n 530 General                                                                                                                   , 950 Constitutionality of
    ::J 290 All 01hcr Real Properly        :J 445 Amer. w1Disabilitics - 0 535 Death Penalty                              11\~UGRATION                                                                              State Statutes
                                                   Employment                 Otl1rr:                            n 462 'Nanm1lization Application
                                           ·:J 446 Amer. w1Disabilities - n 540 Mandamus & Oilier                0 465 Otherlmmigrat ion
                                                   Other
                                           , 448 Educ<ition                     ,,
                                                                          L"J 550 Civil Rights
                                                                              555 Prison Condition
                                                                                                                         . .\cl.ions

                                                                          n 560 Civil Detainee -
                                                                                   Conditions of
                                                                                   { 'onfincmcnt

    V. ORIGIN            1Placea11 "X" i11011ellox011/v)
)( I          Original           '1 2 Removed from                  .., 3      Remanded from                I, 4 Reinstated or         i'°J 5 Trausforrcd from                  '1 6 Multidistrict                 l'1 8 Multidistrict
              Proceeding              State Court                              Appellate Court                   Reopened                      An.other District                          Litigation -                   Litigation -
                                                                                                                                               1Jq1,•cifi.·1                              Transfer                       Direct File
                                                 Cite the U.S. Civil Statute under which you are filing (Dt> 11111 citt•jurisdic1io11al s/l/lutes 1111/e.<.< £1frer.•i{rJ:
    VI.       CAUSEOFACTION~U~-~s~.c~·~T-lT~L~E~28.-....-S~EC_T_l~O~N~1~13~1..._..42-.......U=.s~.c~.~1~98~3,__~~~~~~~~~~~~~~~~~~
                                                 Brief description of cause:
                                                  VIOLATION OF CIVIL RIGHTS BASED UPON AGE, RELIGION, SEX, AND RETAILTORY DISCHARGE
    Vil. REQUESTED IN                            0     CHECK IF THIS rs A CLASS ACTION                               DEMAND$                                                CHECK YES only if demanded in complaint:
         COMPLAINT:                                    UNDER RULE 23. F.R.Cv.P.                                        500,000.00                                           JVRY DEl\IAND:                    ~Yes          :JNo
    Vlll. RELATED CASE(S)
                                                      rSee insn·ucfio11s;:
                IF ANY                                                          JUDGE
    DATE
    06/13/2019
    FOR (>l'FICE l"SI•: 01\LY

          RECEIPT><                   AMOUNT                                            APPL Yl1Wi lFP                                                                                                                                                (

                                                                                                                                                                                                                                                  I
                             Case 5:19-cv-02610-CFK
                                                UNITEDDocument   1 Filed
                                                       STATES DlSTRICT    06/14/19 Page 2 of 16
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA




RELATEDC~S~IFAN~                             ;/
Case Number: ___________                   4/1:___ _                 Juduc:
                                                                         b    ·-·-··-------·---~--·---·-·------·----
                                                                                                                                             Date Terminated:

Civil cases arc deemed related when Ye.,· is answered to any of the following questions:

I.      Is this case related to property included in an earlier numbered suit pending or within one year
        previously terminated action in this court?
                                                                                                                                                 YesD
2.      Docs this case involve the same issue of fact or grow out of the same transaction as a prior suit
        pending or within one year previously terminated action in this court')
                                                                                                                                                 YcsD
3.      Does this case involve the validity or infringement of a patet1t already in suit or any earlier
        numbered case pending or within one year previously terminated action of this court?
                                                                                                                                                 YesD
4.      ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights
        case filed by the same individual?
                                                                                                                                                 YcsD                     N;CL
I certify that. to my knowledge, the within case                                                           y case now pendmg or within one year previously terminated action in
this court cxcqJt as no! d above.


                                                                                                                                                              A1torn1?y f.D. # ft(applicahleJ


CIVIL: (Place a \ in one category only)

A.              Fe<lerol Question Cases:                                                             IJ.     /Jfrersity J 11risdictio11 Otses:

D        i.     Indemnity Contract, Marine Contract, and All. Other Contracts                       D        I.    Insurance Contract and Other Contracts
D       2.      FELA                                                                                D        2.    Airplane Personal Injury
D     Jones Act-Personal Injury
        3.                                                                                          D        3.    Assault, Defamation
D     Antitrust
        4.                                                                                          D        4.    Marine Personal Injury
D     Patent
        5.                                                                                          D        5.    Motor Vehicle P..:rsonal Injury
D     Labor-Management Re la ti ens
        6.                                                                                          D        6.    Other Personal Injury !Please .111ecif.i'I: - - - - - - - - - -
~7. Civil Rights                                                                                    D        7.    Products Liability
CJ ·s.Habeas Corpus                                                                                 D        8.    Products Liability- Asbestos
D 9   Securities Act{s) Cases                                                                       D        9.    All other Diversity Cases
D rn. Social Security Review Cases                                                                                 (Please spec!J.i•J; --------·--------·-·-----------·--·-----·
D i1. All other Federal Question Cases
                (Please spec[6·J: - - - - - - - - -



                                                                                      ARBITRATION CERT! FICA TION
                                  Q                fT/ie eei'JW:.~f-fl"orr.l'"'l'.'t?rtificalio11 is tu remove the c<1sefi·u111 eligibility fur arbi11·atiu11.)

I,   S..btvlf-'/.<}_.:__{,)!i.fk.2S.lfl1_'f                 ..   c unset of record or prose plaintitl: do hereby certify:

     M          Pursuant to Loe_ al Civil Rule 53.2, § 3(.c) (2.), that to the best of my knowledge and belief. the damages recoverable in this civil action case
     ~xcecd the sum of $150,000.00 exclusive of interest and costs:


     D          Relief other than monetary damages is sought.



OATE:-0~[('?--+-+-{l-1--r_                                                                                                                                   Allomey I.D. II f!fapplicab/e)

NOTE: A trial de novo will be a trial by jmy only ifthere has been compliru1ce with F.R.C.P. 38.

Cn. MJCJ 15 }()/,\J
         Case 5:19-cv-02610-CFK Document 1 Filed 06/14/19 Page 3 of 16


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM

        pv-l1A-rij {µ{!/IHI(                                                 CIVIL ACTION


         ,4/Lrtir-Co//~-e-                                                   NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Fo1m in all civil cases at the time of
filing the complaint and serve a copy on a.11 defendants. (See§ 1:03 of the plan set forth on the reverse
side of this fom1.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241through§2255.                               ( )
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Secmity Benefits.                                   ( )
(c) Arbitration- Cases required to be designated for arbitration lmder Local Civil Rule 53.2.        ( )
(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )
(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the comt. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

                                                                                                   ~
(f) Standard Management -- Cases that do not fall into any one of the other tracks.




                                                                         Attorneyfor    P/~ft~/
                                                                           ~44 "'LA<t..J(!) es_
Telephone                           FAX Number                           E-Mail Address


(Civ. 660) l 0/02
         Case 5:19-cv-02610-CFK Document 1 Filed 06/14/19 Page 4 of 16



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

REVEREND PAUL CLARK
     Plaintiff
                                                     CASE NO.: _ _ _ _ _ _ __
  v.
                                                     Honorable Judge _ _ _ _ _ __
ALBRIGHT COLLEGE
     Defendant




                         COMPLAINT-CIVIL ACTION

                               NATURE OF THE CLAIM

       1.      This is an action involving discrimination based on disabilities in violation of

Civil Rights Act.

       2.      This action also involves harassment, retaliation, and wrongful discharge of

Plaintiff as an employee of the Defendant based on a disability.

       3.      This action also involves harassment, retaliation, and wrongful discharge of

Plaintiff as an employee of the Defendant based on age.

       4.      This action also involves harassment, retaliation, and wrongful discharge of

Plaintiff as an employee of the Defendant based on sex.

       5.      This action also involves harassment, retaliation, and wrongful discharge of

Plaintiff as an employee of the Defendant based on religion.

       6.      This action also involves retaliation as the result of uncovering and encouraging

the reporting of criminal conduct of Defendant, resulting in wrongful discharge of Plaintiff as an

employee of the Defendant based on an actor of whistle blowing.
             Case 5:19-cv-02610-CFK Document 1 Filed 06/14/19 Page 5 of 16



                                       JURISDICTION



       7.       This Honorabl~ Court has jurisdiction of the federal subject matter asserted here

pursuant to U.S.C. Title 28 §1331, which gives the district courts original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.

        8.      This Honorable Court has jurisdiction under the American with Disability Act,

Title I. Employment as asserted here giving jurisdiction in civil actions over discrimination in the

employment relationship.

        9.       This Honorable Court also has jurisdktion of the federal subject matter asserted

here pursuant to 42 U.S.C. §1983, for violation of Civil Rights.




                                              VENUE



        10.      This Honorable Court has supplemental jurisdiction over any question or claim in

this action arising under the laws of the Commonwealth of Pennsylvania pursuant to the

principles of pendent jurisdiction.




                                             PARTIES



        11.      Plaintiff, Reverend Paul Clark (hereinafter "CLARK") is an adult individual who

at all times relevant hereto, did reside and intend to be domiciled at 715 N.     5th   Street, Apt. 2,

Reading, County of Berks, Commonwealth of Pennsylvania.
          Case 5:19-cv-02610-CFK Document 1 Filed 06/14/19 Page 6 of 16



       12.     Defendant, Albright College, (hereinafter "ALBRIGHT") is a private non-profit

domestic corporation with a principle business address and domic.iles at 1621 North Thirteenth

Street, Reading, County of Berks, Commonwealth of Pennsylvania.




                               FACTUAL ALLEGATIONS



       13.     Plaintiff Clark is an Ordained Minister of the United Church of Christ.

        14.    Plainfrffbegan bis employment with Albright as a Library clerk in or around

September 1975.

        15.    Plaintiff Clark took a position as a Chaplain with Alb1ight in or around September

2003, and thereafter was appointed Director of Albright College's Multi-Faith Center.

        16.     At alJ tin1es relevant hereto, Clark was a full-time, salaried employee of Albright.

        17.     As being the College Chaplain, Clark was available to students, faculty, and

employees for religious services and counseling services.

        18.     While being the college Chaplain, Clark became aware of inappropriate actions,

and inactions that were occurring on the campus of the defendant.

        19.     One such instance involved a student where allegations arose as to expose

improper behavior by a member of the faculty involving civil litigation and criminal challenges.

        20.     As a result and of providing religious and personal counseling to the student in

 question, Clark was retaliated against for Chaplain's support and his service responsibility to the

 ecclesiastical practices, as a result Reverend Clark was retaliated against, demeaned, intimidated,

 his character ass~ssinated and further defamed to other pru.ties and forced out of the educational

 institution as wrongfully discharged from employment.
           Case 5:19-cv-02610-CFK Document 1 Filed 06/14/19 Page 7 of 16




        21.      On or around September 7, 2018, a meeting \A,,'ac;; convened without plaintiff's

knowledge, and was met by five (5) Albright security guards at the Defendant College's

President, Jacquelyn 8. Fetrow's (hereinafter "FETROW) direction, to wit plaintitiwas escorted

to the President's otlice.

        22.      Also in attendance of the meeting along with Plaintiff and Fetrow was Defendant

College's Vice President, Samantha Wesner, and Human Resources Representative Santos.

        23.      At this meeting, accusations were made against Clark without facts, intimidations

and attacks on his character were levied, statements of falsity were made against Clark, Reverend

Clark's integrity was questioned.

        24.      At the end of the meeting, security was called to escort Clark to his office to get

his keys to the office, the Kachel Chapel and the Multi-Faith Center and escorted the employee

off campus.

        25.      No facts were given to Reverend Clark, either orally or in writing, no notice of

charges, or explaining and documenting why he was being placed on administrative leave and

was escorted off campus.

        26.      In direcl conflict with Albright's employee handbook requiring notice and gradual

disciplinary steps prior to discharge, no facts were ever placed in writing as for the reasons for

Clark's termination.

        27.      Reverend Clark was not   su~ject to   any prior perfonnance and/or disciplinary

actions.

        28.      At a September 27, 2018, meeting, Clark received communications from Human

Resources Director Kimberly Hubric in which she told Clark to retire, and encouraged Clark to

leave his job.
         Case 5:19-cv-02610-CFK Document 1 Filed 06/14/19 Page 8 of 16



       29.     All communication from the Human Resources Director was full of threats geared

towards forcing Clark to resign.

       30.     At all times relevant hereto, Reverend Clark, was 67 years old and had already

been collecting his retirement income from Social Security which he had selected turning age 66

and was continuing to work full-time and intended to continue ·with this employer, and selecting

to retire from the Albrighfs employment was not relevant, and was only discussed ·with him after

the results of the September 27, 2018 meeting when he was terminated from his employment.

       31.     The VP Samantha Wesner with the consensus and/or in cooperation with

President Fetrow conducted private communications between the Pennsylvania Southeast

Conference United Church of Christ, namely to the reverend William P. Worley in exchanging

private and privileged information with the intent to harm Reverend Clark's reputation and

character, without permission, or foUowing any disclosure or privacy guidelines breaching

Reverend Clark's rights.

        32.     Clark filed a complaint with the Pennsylvania Human Relations Commission

(PHRC Case No.: 201803135_) and the Equal Employment Opportunity Commission (EEOC

Case No.:530-2019-01290). The charge of discrimination was timely filed and included the

discrimination complained of in this Complaint.

        33.     The PHRC dosed Clark's claim administratively and received a Notice of Right

to Sue and Plaintiff has timely instituted this action.
        Case 5:19-cv-02610-CFK Document 1 Filed 06/14/19 Page 9 of 16



                                          COCNTI

                                 PLAINTIFF vs. DEFENDANT
                              DISCRIMINATION BASED ON AGE
                              IN VIOLATION OF CIVIL RIGHTS


       34.     Paragraphs 1 through 33 are incorporated herein as though fully set forth within

this Count.

       35.     Claimant was born 08/251195] and began employment with Albright College on

or about September 1975 working as a full time library clerk until September 9, 2003 when he

became the full time Chaplain for the College.

       36.     At the time of the September 7, 2018, meeting, Clark was sixty-seven (67) years

old.

       37.     Although Clark was plaecd on administrative leave without pay, he had status of
                                                                                     1
an employee when he requested in writing to review his personnel file October 10 \ 2018, and

wanting to determine what was in his file that was detrimental to his employment.

       38.     Clark's request to view his personnel file was denied.

       39.     On September 27th, 2018, in a discussion 'vith Kimberly Hubric, Clark requested

an appeal and to initiate a f:.'Tievance procedure according to the policies and procedures of the

employer to have his unpaid administrative leave reviewed, and the reasons for his change in

employment status.

       40.     This request was also refused.

       41.     During conversations \\ith Kimberly Hubric, she encouraged and subversively

demanded that Clark retire.
        Case 5:19-cv-02610-CFK Document 1 Filed 06/14/19 Page 10 of 16



       42.     In a letter dated October 10, 2018, Clark made a written request to see the new job

description which was promised to be given him, and this he would review· before he had to

comply with the Kimberly Hubric's, and Samantha Wesner's encouraged retirement.

       43.     Albright College has an Employee Handbook which mandates the grievance

procedure, which requires disclosure of misconduct, outlines the process of disclosure, and

requires progressive counseling.

       44.     Contrary to the employee handbook, no grievance process was afforded to Clark,

which he had expectations of the Defendant to comply with the employer's policies and

procedures.

       45.     On or around December 10, 2018, Clark's supervisor, Samantha Wesner, VP of

Student and Campus Life, issued a coUege-vvide announcement that Reverend Clark retired from

Albright College.

       46.     Clark, although age 67, had no intentions to retire on his pension, nor quitting, or

resigning, or leaving the employment of AJbright College, and ba~cd upon the Employer's

handbook, resignations require a written notice, and none were ever written, or verbally given to

President Fetrow, Samantha Wesner, or to Kimberly Hubric.

       47.     Clark was still placed on administrative unpaid leave on September 7, 2018.

       48.     Clark is and was an ordained minister of the United Church of Christ, and as the

Chaplain of Albright College, was active in ministerial and ecclesiastical affairs, counseled

students, employees and faculty as prut of his job duties during his employment, and was the

Director of Albright College's Multi-Faith Center for a fifteen year period and remains an

ordained minister to this date.
        Case 5:19-cv-02610-CFK Document 1 Filed 06/14/19 Page 11 of 16



       49.     Plaintiff's age was a central factor amongst management at the level of his

position wilh the Employer.

       50.     Plaintiff was treated differently because of his age and was constructjvely

te1minated from his position because he refused to retire from employment.

       51.     Claimant had no ongoing work pcrformanct! or review evaluations from his

supervisor Samantha Wesner which would have provided any notice of poor performance.



       WHEREFORE, Plaintiff requests this Honorable Court to enter judgment in his favor

and against Defendant in an amount in excess of $500,000.00 for loss of wages, benefits,. and

other employee benefits, together with an award of any and all attorney fees, costs, expenses, and

such other and further relief as this Court deems just and proper.



                                COUNT II
                         PLAINTIFF v. DEFENDANT
          DISCRIMINATION BASED ON RETALIATIO~ AND HARASSMENT


        52.    Paragraphs 1 through 51 are incorporated herein as though fully set forth v.rithin

this Count.

        53.    The defendant as plaintiffs employer made requirements of Clark which were not

required of other employees in a tmsted status with the College, including but not limited to:

requiring back ground checks~ finger printing, ethical courses of instruction with the attempt and

design to intimidate, harass, humiliate, attack one's creditability and character.

       54.     Despite Clark being on an accepted American with Disability Act accommodation

with notice to the defendant to permit Clark from early work hours, such due to prescribed sleep

habits from suffering seizure disorder and medication administration. The defendant, by and
        Case 5:19-cv-02610-CFK Document 1 Filed 06/14/19 Page 12 of 16



through President Fetrow would schedule early appointments for Clark reinforcing that he was

denied reasonable accommodation.

        55.     Plaintiff was harassed by President Fetrow, Samantha Wesner and Emily Santos,

in meetings by lecturing Plaintiff that he could not be trusted, his integrity was lacking in the

performance of his job as a Chaplain and minister of the faith.



       WHEREFORE, Plaintiff requests this Honorable Court to enter judgment in his favor

and against Defendant in an amount jn excess of $500,000.00 for loss of wages, benefits, and

other employee benefits, together with an award of any and all attorney fees, costs, expenses, and

such other and further relief as this Court deems just and proper.



                                            COUNT TU
                                  PLAINTIFF v. DEFENDANT
                         DISCRJMINATION BASED ON RELIGION



        56.    Parai:,r:raphs I through 55 are incorporated herein as though fully set forth within

this Count.

       57.     Part of Clark's duties and job responsibilities was a~ a Chaplain/Minister of the

faith to students, employees and faculty. Such duties and responsibilities involved counseling

and ecclesiastical confidences, including ailing of complaints, behaviors, violations of rights,

privacies, and privileges committed onto others.

       58.     President Fetrow, VP Samantha Wesner and Emily Santos invaded the sanctity of

the religious/privacy relationship of others and Reverend Clark in retaliation and the interference

of his ministerial practices when defaming him, intimidation with the intent to harm particularly
        Case 5:19-cv-02610-CFK Document 1 Filed 06/14/19 Page 13 of 16



as to conduct geared to harass him in the perfonnance of his duties and responsibilities of the

Chaplain's job. Specific mention is in retaliation when a student filed sexual misconduct charges

against an individual and Albright College because of the counseling which Reverend Clark

conducted in his responsibilities to his religious faith and duties as the manager of Albright

College's Multi-l''aith Center.



       WHEREFORE, Plaintiff requests this Honorable Court to enter judgment in his favor

and against Defendant in an amount in excess of$500,000.00 for loss of wages, benefits, and

other employee benefits, together with an award of any and all attorney fees, costs, expenses, and

such other and further relief as this Court deems just and proper.




                                  COUNT IV
                            PLAINTIFF v. DEFENDANT
                 VIOLATION OF AMERICANS '\\'ITH DISABILITIES ACT



        59.     Paragraphs 1 through 58 are incorporated herdn as though fully set forth within

this Count.

        60.     Clark suffers from a disability which effects one or more of the person's basic life

functions in one's activities of daily living.

        61.     Plaintiff suffers from seizures which requires care and treatment requiring

modification of a person's awake time, sleep, and the administration of medications to control

the seizure condition.
        Case 5:19-cv-02610-CFK Document 1 Filed 06/14/19 Page 14 of 16



       62.     Plaintiff submitted the College's requirement for accommodations on the job: in

compliance, and did provide physician(s) documentation and such accommodation was accepted

and continued with the Employer's awareness.

       63.     Plaintiff is protected from interference with the accommodation provided by the

ADA (American with Disabilities ACT).

       64.     Section 12112(a) of The Americans with Disabilities Act states:

               "No covered entity shall discriminate against a qualified individual on the basis of
               disability in regard to job application procedures, the hiring, advancement, or
               discharge of employees, employee compensation, job training, and other terms,
               conditions, and privileges of employment".


       WHEREFORE, Plaintiff requests this Honorable Court to enter judgment in his favor

and against Defendant in an amount in excess of $500,000.00 for loss of wages. benefits, and

other employee benefits, together with an award of any and all attorney fees, costs, expenses, and

such other and further relief as this Coun deems just and proper.



                                            COUNTV
                                PLAINTIFF v. DEFENDANT
                             DISCIUMINA'l'ION llASED ON SEX



        65.    Paragraphs 1 through 64 are incorporated herein as though fully set forth \J<i.'ithin

this Count.

        66.    Clark is a male and is a minority in the supervision, direction and control of the

work environment where Clark must perform his job duties and responsibilities, where he was

treated differently and outside of the female circle of control and privileges.
        Case 5:19-cv-02610-CFK Document 1 Filed 06/14/19 Page 15 of 16



       67.     During conducted meetings, two or more females were in attendance beginning

on September 6, 2018, with the VP Samantha Wesner and her secretary Lisa Glenn, and

subsequent meetings involving Reverend Clark, all conversations, issues, statements contained

intimidating language, assertions, and actions were specifically against the male image and

persons character, because of a prior isslle where a complaint was filed by a female student

against a male professor, narrowed the punislrment and defamatory mischaracterization geared to

point out the differences of fomale management and C1ark.



       WHEREFORE, Plaintiff requests this Honorable Court to enter judgment in his favor

and against Defendant in an amount in excess of $500,000.00 for loss of wages, benefits, and

other employee benefits, together with an award of any and all attorney fees, costs, expenses, and

such other and further relief as this Court deems just and proper.



                                       COUNT VI
                                 PLAINTIFF v. DE•'ENDANT
                                RETALIATORY DISCHARGE



       68.     Paragraphs l through 67 are incorporated herein as though fully set forth within

this Count.

       69.     Plaintiff perfom1ed his job responsibilities and duties in a professional and dutiful

manner as a Chaplain and Director of the Multi-Faith Center, and in so doing, counseled a

student who was subjected to professional misconduct by a male faculty member, to which the

student came forward and rep01ted the violations to proper chamiels which resulted in the

tarnishing of the College's public image and reputation.
        Case 5:19-cv-02610-CFK Document 1 Filed 06/14/19 Page 16 of 16



       70.     President Fetrow, VP Samantha Wesner and Emily Santos harassed, intimidated,

and defamed Clark, declaring that he could not be 'trusted', 'lacked integrity', was inte1Togatcd

and labeled in a demeaning manner, and his character attacked as confused and imbalanced, and

farther harassed by having multiple security guards escort the Reverend Clark off the premises.

       71.     At all times relevant hereto, Clark properly performed his job duties and

responsibilities which resulted in a whistle blower reporting, violative of his privacy rights and

the institution condoning criminal acts, to which, Albright College its administrators, managers,

and the President of the College, did in retaliation coerced and attempted without success to

force Clark to resign, retire and go quietly out the door even though he performed his job.

        72.    The tluee, President Fetrow, VP San1antha Wesner and Kimberly Hubric, in

coordination, conjunction, and/or all condoned the efforts to harass, discriminate, treat

differently, and retaliate against, and pursued defamatory remarks and slanderous information

breaching the privacy of Clark in methodically and effectively terminating Clark from

employment in retaliation of his dutiful and professional perfom1ance of his job.

       WHEREFORE, Plaintiff requests this Honorable Court to enter judgment in his favor

and against Defondant in an amount in excess of$500,000.00 for loss of wages, benefits, and

other employee benefits, together with an award of any and all attorney fees, costs, expenses, and

such other and further relief as this Court deems just and proper.




                                                      Stan y J. Bra'\. · rt    .. squire
                                                      Attorney for Plaintiff Reverend Paul Clar
                                                      Pa Attorney ID #52302
                                                      120 East .Main Street
                                                      Schuylkill Haven, PA. 17972
                                                      p (570) 385-5500
                                                      F (570) 385-3883
